Case 2:20-cr-00151-RAJ Document 49 Filed 10/15/20 Page 1 of 2

eet ¥

Us United States District Court Vs
Western District of Washington CR

 

UNITED STATES OF AMERICA, APPEARANCE BOND

VS

ROHIT KADIMISETTY CASE No: CR20-151 RAJ

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

e Court Appearances. | must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington; Courtroom
13106, on Monday, December 21, 2020 at 9:00 AM and at all other hearings in this case, including turning myself in to begin
serving a sentence, should that occasion arise. 1 UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT A TIME
SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT AND A FINE
OF $250,000.

¢ No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if | commit a
felony while on release, my sentence can be increased by a maximum of ten years. If 1 commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable sentences.

e DNA Testing. | must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

¢ No Controlled Substances. | must not use, consume or possess any controlled substances, including medication, unless prescribed
by a physician and approved in advance by the Pretrial Services Officer.

e Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if any)
where I will reside upon release and where | will receive any notices of hearing dates. | must report any changes in that address or
telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

e Restrictions on Travel. | must not travel outside the Continental United States or as directed by Pretrial Services

e Victim and Witness Protection. | must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person or
property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings before
the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

e Pretrial Supervision. | am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
(206) 370-8550, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

e Travel is restricted to the Central District of California and Western District of Washington, or as directed by Pretrial Services.

e Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new passport or travel
document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court.

e« Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as directed by Pretrial
Services.

* The defendant shall not use, possess or have access to a computer or computer components (functional or non-functional),
including but not limited to hard drives, external storage devices, keyboards, and mouse, at the defendant’s residence, place of
employment, private homes, libraries, schools, or other public locations, without prior approval of Pretrial Services. In addition,
the defendant shall not use, possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
internet through use of a cellular phone device. The defendant shall not access the internet, or private or public computer
networks, or not have others do so on his/her behalf, without prior approval of Pretrial Services. The defendant hereby consents to
U.S. Pretrial Services' use of electronic detection devices to evaluate the defendant's access to WiFi (wireless fidelity)
connections.

Maintain employment, or, if unemployed, actively seek employment as directed by Pretrial Services.

You shall not possess any Social Security number, identification, or documents in any name other than your own.

You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in this case.

The defendant shall comply with the requirements of the U.S. Probation and Pretrial Services Computer Monitoring Program as
directed. The defendant shall consent to the U.S. Probation and Pretrial Services Office conducting ongoing monitoring of his/her
computer(s), hardware, and software, and any/and all electronic devices/media.

The monitoring will include the installation, at the defendant’s expense, of hardware or software systems that allow evaluation of
his/her computer use. Monitoring may also include the retrieval and copying of all data from his/her computer(s) or any/and all
other electronic devices/media. The defendant may be subject to quarterly polygraph testing at his/her expense, solely to ensure
compliance with the requirements of the monitoring program. The defendant hereby consents to U.S. Probation and Pretrial
Services’ use of electronic detection devices to evaluate the defendant’s access to Wi-Fi (wireless fidelity) connections.

e You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case.
Case 2:20-cr-00151-RAJ Document 49 Filed 10/15/20 Page 2 of 2
Appearance Bond

Page 2 of 2
ROHIT KADIMISETTY CR20-151 RAJ

e The defendant shall comply with Stand Alone Monitoring component of Location Monitoring Program. The defendant will be
monitored by Active Global Positioning Satellite technology which shall be utilized for purposes of verifying compliance with
any court imposed condition of supervision. The defendant shall abide by all program requirements, and must contribute towards
the costs of the services, to the extent financially able, as determined by the location monitoring specialist. The location
monitoring specialist will coordinate the defendant's release with the U.S. Marshals.

e The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.

e« The $100,000 Bond posted in the Central District of California remains in effect.

AGREEMENT BY DEFENDANT: | understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and | will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

 

 

X s/Kam Kooshki obo Rohit Kadimisetty October 15, 2020 NORTHRIDGE, CALIFORNIA
Signature Date Signed City, State of Residence
ORDER OF RELEASE

It is therefore ORDERED:

(1) Defendant shall comply with all conditions of this appearance Bond;

(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.

October 15, 2020

 

 

Date Signed Brian A. Tsuchida 4
UNITED STATES CHIEF MAGISTRATE JUDGE

ec: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
